Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 1/5/2021. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analyzing under Step 2A Prong One:
The claim(s) recite(s) the limitations “generating, by a transport, a key based on an action performed utilizing a component of the transport and a time associated with the action” is/are a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic processor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The examiner respectfully notes that a human can utilize their brain and observed an action and element(s) associated with that action and subsequently formulate a response (i.e., key) accordingly. Accordingly, the claim recites an abstract idea.

Analyzing under Step 2A Prong Two:
The limitation(s) of “generating, by a transport, a key based on an action performed utilizing a component of the transport and a time associated with the action”, are well known and conventional because the prior art of Bartholet et al. (US Patent No. 2002/0114453), disclose in paragraph 0053 the following: “the PRN generates the numbers to create keys based on a time or event that stays in sync with all the storage network PKGs and the other generates numbers to create keys based on events generated by the data encryption or decryption process and thus stays in sync with the encryption/decryption upcoming events”.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor and a memory are high level of computer. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim is directed to an abstract idea.

Analyzing under Step 2B:
The recited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) of a generic storage drive, generic computer and generic host computing device to carry-out the determining steps as they apply to the exception cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-7, 9-14 and 16-20 don't cure the deficiency of claims 1, 8 and 15 are therefore rejected under 35 USC 101 for their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholet et al. (US Patent No. 2002/0114453 and Bartholet hereinafter) in view of Zisimopoulos (US Patent Publication No. 2008/0287057).

As to claims 1, 8 and 15, Bartholet teaches a method, comprising: generating, by a transport, a key based on an action performed utilizing a component of the transport and a time associated with the action (i.e., …teaches in par. 0028 the following: “The PKG security module 106 is preferably used to generate cryptographic keys to secure both cryptographic data transport and the cryptographic data storage and retrieval actions. As previously mentioned, a pseudo-random key generator with given input values for set-up configuration parameters, according to the embodiments of the present invention, generates a set of key sequences based on a pseudo-random method (i.e. …action )such that, for any given period of time and given set of configuration parameters, the pseudo-random key generator generates a key unique for that time period (i.e. …time) and configuration. For instance, in a communication network where two users possess the same PKG module having the same configuration, including time synchronization, data may be encrypted and decrypted by the sender and receiver, respectively, without having to transmit or transport the cryptographic keys”. …further teaches in par. 0040 the following: “the encrypted data from the CD-ROM or Storage Device block 114 is sent to the Data Marker block 113. There, the appropriate cryptographic configuration data (e.g., set-up configuration information, time stamp, event value, file number, file length, or storage media segment/block ID, etc.) associated with the file is recovered and sent to the Storage Controller block 111, which passes it to the Configuration Memory and Key Sync block 102. This block (i.e., … a component of the transport) determines the appropriate configuration for the PKG to generate the needed keys to decrypt the file. Once the configuration information is determined, it is sent to the Gateway and Storage PKG block 106,”. Additionally, examiner notes that Bartholet teaches in par. 0051 the following: “the PRN generates the numbers to create keys based on a time or event that stays in sync with all the storage network PKGs and the other generates numbers to create keys based on events generated by the data encryption or decryption process and thus stays in sync with the encryption/decryption upcoming events.”. Additionally, Bartholet teaches in par. 0053 the following: “the PRN generates the numbers to create keys based on a time or event that stays in sync with all the storage network PKGs and the other generates numbers to create keys based on events generated by the data encryption or decryption process and thus stays in sync with the encryption/decryption upcoming events.”. Alternatively, Bartholet teaches in par. 0054 the following: “Again, time or event-based periodic key changes may be implemented in either the storage or transport encryptions.”.).
Bartholet does not explicitly teach: a transport. 
In this instance the examiner notes the teachings of prior art reference Zisimopoulos
Zisimopoulos teaches as part of his claim 12 claim limitation(s) the following: “MBMS content delivery comprises generating a transport key and a service key…”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Bartholet with the teachings of Zisimopoulos by having their key generation system comprise transporter based key generation. One would have been motivated to do so to provide a simple and effective means to provide comprehensive key generation, wherein transporter based key generation process promotes key integrity and therefore makes it easier to ensure the reliability of the network’s key distribution function. 

As to claims 2, 9 and 16, the system of Bartholet and Zisimopoulos as applied to claim 1 above teaches key generation capability, specifically Bartholet teaches a method of claim 1, further comprising detecting the action performed utilizing the component of the transport (i.e., …teaches in par. 0050 the following: all the PKGs in the authorized storage network are time or event synchronized via the Time or Event Set and Sync block 201, … It is preferable, however, that all the PKGs in the designated user community are also identically configured in terms of the PKG Configuration Setup values. The PKG security module block 214 has two encryption modes: (a) the data can be encrypted or decrypted with the key applicable for the "present time or event" for the PKG block 207 and changed according to the pre-set key change frequency set for all the PKGs in the storage network,”) 
and generating a random seed based on the action (i.e., …teaches in par. 0050 the following: “the data is first encrypted or decrypted with the key for the "present time or event" of the PKG block 207. Changes to the second and subsequent keys result from the Event Based PRN block 209, which increments to its next output value, based on the Event Counter block 208, for use by the PKG 207 to generate those keys), 
wherein the random seed is used for the generating of the key (i.e., …teaches in par. 009 the following: “a pseudo-random key generator with given input values for set-up configuration parameters”. Further teaches in par. 0050 the following: “the data is first encrypted or decrypted with the key for the "present time or event" of the PKG block 207. Changes to the second and subsequent keys result from the Event Based PRN block 209, which increments to its next output value, based on the Event Counter block 208, for use by the PKG 207 to generate those keys.”).

As to claims 3, 10 and 17, the system of Bartholet and Zisimopoulos as applied to claim 1 above teaches key generation capability, specifically Bartholet teaches a method of claim 1, further comprising generating a new key upon any of: powering of the transport, passing of a threshold time period, or detection of another action utilizing any of transport components (i.e. …applicant’s usage of the phrase “any of”, places the above limitation in alternative form. As such the examiner notes the following recited on par. 050 “a key change period of 15 seconds”).

As to claims 4, 11 and 18, the system of Bartholet and Zisimopoulos as applied to claim 1 above teaches key generation capability, specifically Bartholet teaches a method of claim 1, further comprising generating the key based on at least one previous key (i.e., …teaches in par. 050 the following: “This sets up the proper generation of the "initial key". Further teaches in par. 52 the following: “The Event Based PRN block 209 is thus initialized by the PKG block 207 and thus starts at the proper point to enable the PKG block 207 to generate the keys for the…”).

As to claims 5 and 12, the system of Bartholet and Zisimopoulos as applied to claim 1 above teaches key generation capability, specifically Bartholet teaches a method of claim 1, further comprising sending a newly generated key to a server to maintain a flow of the transport data signed by the newly generated key (i.e., …teaches in par. 012 the following: “the gateway in situ key generator may generate keys to be used for encrypting data retrieved via the storage in situ key generator, for transmittal via a set-up configuration shared with the particular user's in situ generator.”).

Claim(s) 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholet in view of Zisimopoulos as applied to claims 1, 8 and 15 above and further in view of WOOD et al. (US Patent Publication No. 2020/0159697 and Wood hereinafter).

As to claims 6, 13 and 19, the system of Bartholet and Zisimopoulos as applied to claim 1 above teaches key generation capability, specifically Bartholet teaches a method of claim 1, further comprising receiving consent for changing the key (i.e., …teaches in par. 018 the following: “The encryption keys can be automatically changed for transmission or storage at a pre-set frequency…”).

The system Bartholet and Zisimopoulus does not expressly teach: 
wherein the consent constitutes a blockchain consensus at least between a peer represented by the transport and a server.
In this instance the examiner notes the teachings of prior art reference Wood. 
Wood teaches par. 0093 the following: “The Transaction Engine 213 places the first request message 220a, 220b within the transient data field of a transaction, and submits the transaction to the blockchain network. The Transaction Engine 213 generates secret keys (e.g., using a secure random number generator) DSKs 333a, 333b and places them as transient data within the transaction. A smart contract 311 running on the blockchain network receives the transaction…”. Further teaches in par. 0095 the following: “The Transaction Engine 216 constructs distributed ledger transactions 323a, 323b, submits them to one or more distributed ledger nodes 108 for processing, and receives transaction responses which include the results of the network executing each transaction. The Transaction Engine 216 includes an encoded message within the transaction payload, as well metadata that may include transient data and a smart contract identifier. The Transaction Engine 216 submits a transaction to one or more distributed ledger nodes 108 that run smart contracts 311 that receive messages contained within transaction payloads, execute workflows to process the encoded message on the ledger 308 and update the State Database 316 and the Side Database 317, and generate transaction execution responses. Transactions are validated and confirmed by the network of distributed ledger nodes 108 and is placed into blocks 320a, 320b that are stored on the distributed ledger 315. Each block 320a contains metadata 321a, 321b associated with their transactions, along with a timestamp 322a which denotes when the block 320a was created. The Transaction Engine 216 uses keys stored in a wallet 203 to generate digital signatures that are included within transactions, and to encrypt network 106 communication.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Bartholet and Zisimopoulus with the teachings of Wood by having their key generation system comprise blockchain recording. One would have been motivated to do so to provide a simple and effective means to track key generation before deployment, wherein the blockchain helps identify specific key related data and makes it easier to ensure accountability.

As to claims 7, 14 and 20, the system of Bartholet and Zisimopoulus as applied to claim 1 above teaches key generation capability, specifically neither reference expressly teaches a method of claim 6, further comprising executing a smart contract to record the key and a timestamp of the key generation on a blockchain responsive to the blockchain consensus.
In this instance the examiner notes the teachings of prior art reference Wood. 
Wood teaches par. 0093 the following: “The Transaction Engine 213 places the first request message 220a, 220b within the transient data field of a transaction, and submits the transaction to the blockchain network. The Transaction Engine 213 generates secret keys (e.g., using a secure random number generator) DSKs 333a, 333b and places them as transient data within the transaction. A smart contract 311 running on the blockchain network receives the transaction…”. Further teaches in par. 0095 the following: “The Transaction Engine 216 constructs distributed ledger transactions 323a, 323b, submits them to one or more distributed ledger nodes 108 for processing, and receives transaction responses which include the results of the network executing each transaction. The Transaction Engine 216 includes an encoded message within the transaction payload, as well metadata that may include transient data and a smart contract identifier. The Transaction Engine 216 submits a transaction to one or more distributed ledger nodes 108 that run smart contracts 311 that receive messages contained within transaction payloads, execute workflows to process the encoded message on the ledger 308 and update the State Database 316 and the Side Database 317, and generate transaction execution responses. Transactions are validated and confirmed by the network of distributed ledger nodes 108 and is placed into blocks 320a, 320b that are stored on the distributed ledger 315. Each block 320a contains metadata 321a, 321b associated with their transactions, along with a timestamp 322a which denotes when the block 320a was created. The Transaction Engine 216 uses keys stored in a wallet 203 to generate digital signatures that are included within transactions, and to encrypt network 106 communication.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Bartholet and Zisimopoulus with the teachings of Wood by having their key generation system comprise blockchain recording. One would have been motivated to do so to provide a simple and effective means to track key generation before deployment, wherein the blockchain helps identify specific key related data and makes it easier to ensure accountability.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497